18-3620 (L)
     Lumaj v. Garland                                                       BIA
                                                                       Cassin, IJ
                                                                    A206 364 417
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND
THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 12th day of April, two thousand twenty-one.
 5
 6   PRESENT:
 7            ROBERT D. SACK,
 8            DENNY CHIN,
 9            WILLIAM J. NARDINI,
10                 Circuit Judges.
11   _____________________________________
12
13   EDMOND LUMAJ,
14            Petitioner,
15
16                      v.                                  18-3620 (L),
17                                                          19-2036 (Con)
18                                                          NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.1
22   _____________________________________
23
24   FOR PETITIONER:                    David A. Isaacson, Esq., Cyrus D.
25                                      Mehta & Partners PLLC, New York,
26                                      N.Y.
     1
      Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney
     General Merrick B. Garland is automatically substituted as Respondent.
 1
 2   FOR RESPONDENT:           Brian M. Boynton, Assistant
 3                             Attorney General; Holly M. Smith,
 4                             Senior Litigation Counsel; Jesse
 5                             D. Lorenz, Trial Attorney, Office
 6                             of Immigration Litigation, United
 7                             States Department of Justice,
 8                             Washington, DC.

 9       UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review

12   is DENIED.

13       Petitioner Edmond Lumaj, a native and citizen of

14   Albania, seeks review of (1) a June 27, 2019, decision of

15   the BIA denying his motion to reconsider, In re Edmond

16   Lumaj, No. A206 364 417 (B.I.A. June 27, 2019), and (2) a

17   November 8, 2018, decision of the BIA affirming a November

18   6, 2017, decision of an Immigration Judge (“IJ”) denying

19   his application for asylum, withholding of removal, and

20   relief under the Convention Against Torture (“CAT”), In re

21   Edmond Lumaj, No. A 206 364 417 (B.I.A. Nov. 8, 2018), aff’g

22   No. A 206 364 417 (Immig. Ct. N.Y. City Nov. 6, 2017).    We

23   assume the parties’ familiarity with the underlying facts

24   and procedural history.

25

                                  2
 1     A.       Docket 18-3620(L), Order of Removal

 2          Under the circumstances, we review the IJ’s decision as

 3   modified and supplemented by the BIA.    See Xue Hong Yang v.

 4   U.S. Dep’t of Just., 426 F.3d 520, 522 (2d Cir. 2005); Yan

 5   Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).     We

 6   review adverse credibility determinations under the

 7   substantial evidence standard and treat the agency’s

 8   findings of fact as “conclusive unless any reasonable

 9   adjudicator would be compelled to conclude to the

10   contrary.”    8 U.S.C. § 1252(b)(4)(B); see Hong Fei Gao v.

11   Sessions, 891 F.3d 67, 76 (2d Cir. 2018).    “Considering the

12   totality of the circumstances, and all relevant factors, a

13   trier of fact may base a credibility determination on the

14   demeanor, candor, or responsiveness of the applicant . . .,

15   the inherent plausibility of the applicant’s account,” and

16   inconsistencies within and between an applicant’s

17   statements “without regard to whether” they go “to the

18   heart of the applicant’s claim, or any other relevant

19   factor.”    8 U.S.C. § 1158(b)(1)(B)(iii).   “We defer . . .

20   to an IJ’s credibility determination unless, from the

21   totality of the circumstances, it is plain that no


                                    3
 1   reasonable fact-finder could make such an adverse

 2   credibility ruling.”    Xiu Xia Lin v. Mukasey, 534 F.3d 162,

 3   167 (2d Cir. 2008); accord Hong Fei Gao, 891 F.3d at 76.

 4       Here, substantial evidence supports the agency’s

 5   adverse credibility determination.    The IJ reasonably

 6   relied on significant inconsistencies between Lumaj’s

 7   testimony and his prior statements.    See 8 U.S.C.

 8   § 1158(b)(1)(B)(iii).   Lumaj testified that he never saw

 9   the individual who rescued him and brought him home because

10   he had been beaten into unconsciousness; but he stated

11   during his initial interview that the man asked him if he

12   needed help.   Moreover, Lumaj described the injuries he

13   sustained during the attack as consisting of cuts on his

14   wrists, forehead, and the back of his shoulder.    The nurse

15   who treated him, however, wrote that he had bruising and

16   pain in his kidneys.

17       Lumaj alleged that he was attacked and beaten by

18   members of the Socialist Party on account of his

19   involvement with the Democratic Party.   He testified that

20   he never joined a U.S. branch of the Democratic Party of

21   Albania, but he wrote in his application that he joined a


                                    4
 1   U.S. branch of the Democratic Party in 2014 and feared

 2   being tortured in Albania because of his political

 3   involvement in the United States.      Lumaj did not explain

 4   the inconsistency about his political activities in the

 5   United States and the IJ was not required to credit his

 6   explanations for the other inconsistencies.    See Majidi v.

 7   Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A petitioner

 8   must do more than offer a plausible explanation for his

9    inconsistent statements to secure relief; he must

10   demonstrate that a reasonable fact-finder would

11   be compelled to credit his testimony.” (internal quotation

12   marks omitted)).

13       Lumaj’s remaining evidence did not corroborate his

14   claim or rehabilitate his testimony.    “An applicant’s

15   failure to corroborate his or her testimony may bear on

16   credibility, because the absence of corroboration in

17   general makes an applicant unable to rehabilitate testimony

18   that has already been called into question.”    Biao Yang v.

19   Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).    A letter from

20   the Secretary of the Democratic Party of Albania did not

21   mention the June 2013 attack and thus did not corroborate


                                  5
 1   the attack or Lumaj’s testimony that he had reported it to

 2   the party.   And Lumaj provided no evidence to corroborate

 3   his allegation that his brother continued to receive

 4   threats from the Socialist Party.     See Chuilu Liu v.

 5   Holder, 575 F.3d 193, 198 (2d Cir. 2009) (holding that “the

 6   alien bears the ultimate burden of introducing such

 7   evidence without prompting from the IJ”).

 8       The BIA did not err in rejecting Lumaj’s argument that

 9   he was deprived of due process because he could not

10   understand the interpreter.   To establish a due process

11   claim, he had to show that he was denied the opportunity to

12   be heard “in a meaningful manner,” Burger v. Gonzales, 498

13   F.3d 131, 134 (2d Cir. 2007), and that the “alleged

14   shortcomings have prejudiced the outcome of his case,”

15   Garcia-Villeda v. Mukasey, 531 F.3d 141, 149 (2d Cir.

16   2008).   The record supports the agency’s conclusion because

17   Lumaj had no difficulty understanding the interpreter on

18   direct and raised the issue only on cross examination when

19   he was asked about inconsistencies.    Lumaj identified

20   Albanian as his best language at the beginning of the

21   hearing, without specifying a particular dialect.     When


                                   6
 1   Lumaj’s counsel raised the issue of dialect, the IJ

 2   instructed Lumaj to let her know if he did not understand a

 3   question, asked him whether he could understand the

 4   interpreter, and agreed to slow down the questioning.

 5   Lumaj did not show prejudice, i.e., that any difference in

 6   dialect caused the inconsistencies that the agency relied

 7   on.    See Garcia-Villeda, 531 F.3d at 149.

 8          Given the significant inconsistencies among Lumaj’s

 9   testimony, his application, and the documentary evidence,

10   substantial evidence supports the adverse credibility

11   determination.    See Likai Gao v. Barr, 968 F.3d 137, 145

12   n.8 (2d Cir. 2020) (“[E]ven a single inconsistency might

13   preclude an alien from showing that an IJ was compelled to

14   find him credible. Multiple inconsistencies would so

15   preclude even more forcefully.”).    The adverse credibility

16   determination is dispositive of asylum, withholding of

17   removal, and CAT relief because all three claims are based

18   on the same factual predicate.     See Paul v. Gonzales, 444

19   F.3d 148, 156–57 (2d Cir. 2006).

20     B.     Docket 19-2036 (Con), Motion to Reconsider

21          We review the BIA’s denial of a motion to reconsider

                                    7
 1   for abuse of discretion.    Jin Ming Liu v. Gonzales, 439

 2   F.3d 109, 111 (2d Cir. 2006).       A motion to reconsider must

 3   specify errors of fact or law in the BIA’s decision and be

 4   supported with pertinent authority.      See 8 U.S.C. §

 5   1229a(c)(6)(C); 8 C.F.R. § 1003.2(b)(1); Ke Zhen Zhao v.

 6   U.S. Dep’t of Just., 265 F.3d 83, 90 (2d Cir. 2001).       An

 7   abuse of discretion may be found where the BIA’s decision

 8   “provides no rational explanation, inexplicably departs

 9   from established policies, is devoid of any reasoning, or

10   contains only summary or conclusory statements; that is to

11   say, where the Board has acted in an arbitrary or

12   capricious manner.”   Kaur v. BIA, 413 F.3d 232, 233-34 (2d

13   Cir. 2005) (internal quotation marks omitted).      The BIA did

14   not abuse its discretion in denying Lumaj’s motion.

15       Lumaj argued that the BIA’s November 2018 decision was

16   invalid because it was issued while Matthew Whitaker was

17   Acting Attorney General, and his appointment was

18   constitutionally invalid.   As the BIA found, it lacks

19   authority to rule on the constitutional challenges.       See

20   Arango-Aradondo v. INS, 13 F.3d 610, 614 (2d Cir. 1994)

21   (holding that “BIA does not have authority to


                                     8
 1   adjudicate constitutional issues”); Matter of C–, 20 I. &

 2   N. Dec. 529, 532 (B.I.A. 1992) (“[I]t is settled that the

 3   immigration judge and this Board lack jurisdiction to rule

 4   upon the constitutionality of the Act and the

 5   regulations.”).   Moreover, the BIA acts for the Attorney

 6   General pursuant to authority given in statutes and

 7   regulations, and there is no support for Lumaj’s position

 8   that the BIA must suspend operations when there is a

 9   challenge to the designation of an Acting Attorney General.

10   See 8 C.F.R. § 1003.1; see also United States v. Smith, 962

11   F.3d 755, 763–66 (4th Cir. 2020) (finding no violation of

12   Appointments Clause, but also concluding that even if

13   designation as Acting Attorney General was invalid, it did

14   not call criminal prosecution into question).

15       Lumaj’s claim that, under Pereira v. Sessions, 138 S.

16   Ct. 2105 (2018), the agency lacked jurisdiction because his

17   notice to appear did not state the time and place of his

18   hearing is foreclosed by Banegas Gomez v. Barr, 922 F.3d

19   101, 110–12 (2d Cir. 2019).   A notice to appear that omits

20   a hearing date and time is sufficient to vest jurisdiction

21   in the immigration court where, as here, the noncitizen


                                   9
1   received subsequent hearing notices and appeared at

2   hearings.   Id. at 112.

3       For the foregoing reasons, the petitions for review are

4   DENIED.   All pending motions and applications are DENIED

5   and stays VACATED.

6                               FOR THE COURT:
7                               Catherine O’Hagan Wolfe,
8                               Clerk of Court




                                  10